Citation Nr: 0829737	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO. 05-01 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
June 1969. He had service in the Republic of Vietnam, where 
his awards and decorations included the Army Commendation 
Medal with V device.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from and October 2003 rating decision by the RO.

This appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
you if further action is required on your part.


REMAND

After reviewing the claims folder, the Board finds that 
there may be available evidence not obtained, including 
clinical records, counseling statements, and Social 
Security records which could support the veteran's claim 
for an increased rating for PTSD. Further, the veteran has 
not had a VA psychiatric examination since October 2004. 
Therefore, further development of the record is warranted 
to ensure a proper resolution of the appeal. 

In its October 2003 rating action, the RO granted the 
veteran's claim of entitlement to service connection for 
PTSD and assigned a 50 percent disability, effective 
April 3, 2002. The veteran disagreed with the amount of 
that rating, and this appeal ensued.

Evidence on file discloses that the veteran has been 
treated for psychiatric disability for many years. In July 
2002, following a referral by the Boston VA Medical Center 
(MC), the veteran was treated at the Boston Vet Center. The 
veteran has continued to receive treatment from the 
Psychology Service at the Boston VAMC, including a period 
from November 2004 through January 2005. However, his 
clinical records and reports of counseling have not been 
associated with the claims folder.

In October 2004, the veteran was last examined by VA to 
determine the extent of his service-connected PTSD. In 
addition to PTSD, the examiner diagnosed bipolar disorder. 
He assigned an overall GAF of 48; however, he did not 
assign a GAF reflecting the level of impairment 
attributable solely to PTSD. The GAF (Global Assessment of 
Functioning) scale is an integral part of the evaluation in 
determining the level of impairment caused by PTSD. That 
scale is found in the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV). The GAF scale 
consists of ratings from 100 down to zero and reflects the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness." See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996)). 

In February 2007, the RO was notified that the veteran was 
receiving Social Security Disability benefits for affective 
disorders and anxiety related disorders. His disability 
reportedly began August 1, 1996, and as of July 2002, he 
was still receiving those benefits. However, there are no 
Social Security records on file after July 2002.

In April 2007, the veteran's wife reported that he had been 
admitted to Beth Deaconess Hospital on January 26, 2007 and 
that he was still a patient as of March 25, 2007. However, 
she did not specify the disorder(s) for which the veteran 
was being treated.

In May 2007, the veteran was scheduled to have a VA 
examination to evaluate the level of impairment due to his 
service-connected diabetes. However, that examination was 
cancelled due to his admission to a nursing home for an 
unspecified reason. 



Because there may be outstanding evidence which could 
support the veteran's claim for an increased rating for 
PTSD, the case is REMANDED for the following action:

1. Request that the Boston Vet Center 
provide the clinical records and 
counseling reports reflecting the 
veteran's treatment for PTSD from July 
2002 to the present. Also request that 
the veteran provide any such records he 
may have in his possession. 

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder. 

Efforts to obtain such records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile. The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2. Request that the Boston VAMC provide 
copies of the records associated with 
his psychiatric treatment from April 
2002 through the present. Such evidence 
should include, but is not limited to, 
records and notes from individual and 
group therapy, discharge summaries, and 
prescription records. Also request that 
the veteran provide any such records in 
his possession. 

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder. 
Efforts to obtain such records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile. The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

3. Request that the Social Security 
Administration provide the veteran's 
records associated with his receipt of 
Social Security disability benefits 
from July 2002 through the present. 
Such records must include, but are not 
limited to, the medical records relied 
upon concerning that claim. Also 
request that the veteran provide any 
such records in his possession. 

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder. 

Efforts to obtain such records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile. The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

4. When the actions in parts 1, 2, and 
3 have been completed, schedule the 
veteran for a psychiatric examination 
to determine the extent of impairment 
attributable to his service-connected 
PTSD. All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. The 
following considerations will govern 
the examination:

a. The claims folder, and a copy 
of this remand, must be made 
available to the examiner for 
review in conjunction with the 
examination, and the examiner must 
acknowledge receipt and review of 
these materials in any report 
generated as a result of this 
remand. 

b. The examiner must identify the 
manifestations of the veteran's 
PTSD, and distinguish them from 
those associated with any other 
psychiatric disability found to be 
present, if feasible. 

c. If separation of the symptoms 
is not feasible, the examiner 
should so state and report the 
entirety of the veteran's 
psychiatric impairment.

d. The examiner must then render 
an opinion as to the level of 
occupational and social impairment 
associated with manifestations, 
such as a) reduced reliability and 
productivity; b) deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood; or , c) 
difficulty or inability to 
establish and maintain effective 
work and social relationships. 

e. Finally, the examiner must 
assign a GAF reflecting the level 
of psychiatric impairment due 
solely to the veteran's PTSD. In 
so doing, the examiner must 
explain the meaning of that GAF.

5. When the actions requested in parts 
1, 2, 3, and 4, have been completed, 
undertake any other indicated 
development, if deemed by the RO/AMC to 
be appropriate under the law. Then 
readjudicate the issue of entitlement 
to an initial rating in excess of 50 
percent for the veteran's service-
connected PTSD. The RO/AMC's attention 
is called to the Court's decision in 
Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (Observing that when it is 
not possible to separate the effects of 
a service-connected condition and a 
non- service-connected condition, the 
provisions of 38 C.F.R. § 3.102 
mandates that reasonable doubt on any 
issue was to be resolved in the 
veteran's favor, and that all signs and 
symptoms be attributed to the service- 
connected condition).  

The RO/AMC must ensure that all directed factual and 
medical development as noted above is completed. If the 
event that the examination report do not contain sufficient 
detail, the RO/AMC must take any appropriate action by 
return of the report to the examiner for corrective action. 
See 38 C.F.R. § 4.2 (2007) (If the findings on an 
examination report, it is incumbent upon the rating board 
to return the report as inadequate for evaluation 
purposes.). If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he and his 
representative must be furnished a Supplemental Statement 
of the Case and afforded an opportunity to respond. 
Thereafter, if in order, the case should be returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 

The veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2007). In 
the event that the veteran does not report for the 
aforementioned examinations, documentation should be 
obtained which shows that notice scheduling the 
examinations was sent to the last known address. It should 
also be indicated whether any notice that was sent was 
returned as undeliverable.

The veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence 
and/or argument on the matters the Board has remanded to 
the RO. Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999). 


                                                                          
(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims. This remand is 
in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2007).



